AO 245B (CASDReV. 02/ 18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFOR_NIA

UNITED sTATEs or AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Comrnitted On or After November l, 1987)
sERGIo osWALDo LoPEZ-MURILLO (1) CaSe N“mb€l'= 18€R4430'CAB

 

JANICE M. DEATON
Defendant’s Attorney

REGISTRATION No. 72258298

[:| _
THE DEFENDANT:

|E pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATIOI\ CLERK. U.S Dl&'r_ra;cr ,
SOU ERN DISTF\‘@C'¢ {JF -CA;.lFORN|A

 

FILED

JAN 07 2019

 

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offe §l?'s\"' v DEPUTY
Count
Title & Section Nature of Offense Numher§s[
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
EI Count(s) dismissed on the motion of the United States.

 

|X| Assessment: $100.00 - WaiVeCl

JVTA Assessment*: $

fl
*Justice for Victirns of Trafficl<ing Act of 2015, Pub. L. No. 114-22.

@ No fine l:l Forfeiture pursuant to order filed

any material change in the defendant’s economic circumstances

, included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of

 

,!gngg,u{ _/-';l: 29'1'9
Date of I \ ositio of Sentence

L

HON. Cathy Anri Bencivengo

 

UNITED STATES DISTRICT JUDGE

lSCR4480-CAB

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: sERGro oswALDo LoPEZ-MURILLO (1) Judgment - Page 2 ofz
CAsE NUMBER: 180R4480-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (109 DAYS).

[| Sentence imposed pursuant to Title 8 USC Section 1326(b).
|:| The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:l at A.M. on

 

 

 

|:E as notified by the United States Marshal.
l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prlsons:
|:| on or before
!:| as notified by the United States Marshal.
l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

lSCR4480-CAB

